Exhibit [FORM OF PURCHASE WARRANT] NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. APPLIED DNA SCIENCES, INC. PURCHASE WARRANT Warrant No. [] Issue Date: July 15, 2010 THIS PURCHASE WARRANT certifies that, for value received, [] (the “Holder”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the Issue Date and on or prior to the close of business on July 15, 2017 (the “Termination Date”) but not thereafter, to subscribe for and purchase from Applied DNA Sciences, Inc., a Delaware corporation (the “Company”), at the Exercise Price (as defined below) then in effect, either, at the option of the Holder: (a) Senior Secured Convertible Notes in substantially the form attached hereto as Exhibit A (the “Notes”), (b) such number of fully paid, validly issued and nonassessable shares of common stock, $0.001 par value per share (the “Common Stock”), of the Company which are not Subsequent Securities (as defined in the Notes) into which the Notes could have converted had the Holder elected to receive Notes in the principal amount of this Warrant that the Holder shall exercise on the applicable Exercise Date (as defined below), (c) in the event the applicable Exercise Date occurs after a closing of a Subsequent Financing (as defined in the Notes) and in the event the Holder elects to receive Subsequent Financing Securities upon exercise hereof, such number of fully paid, validly issued and nonassessable Subsequent Financing Securities into which the Notes could have converted had the Holder elected to receive Notes in the principal amount of this Warrant that the Holder shall exercise on the applicable Exercise Date, or (d) in the event the applicable Exercise Date occurs after a closing of a Qualified Financing (as defined in the Notes) and in the event the Holder elects to receive Qualified Financing Securities (as defined in the Notes) upon exercise hereof, such number of fully paid, validly issued and nonassessable Qualified Financing Securities into which the Notes could have converted had the Holder elected to receive Notes in the principal amount of this Warrant that the Holder shall exercise on the applicable Exercise Date.As used herein “Underlying Securities” means, the principal amount of Notes, shares of Common Stock, Subsequent Financing Securities or Qualified Financing Securities, as the case may be, issuable upon exercise of this Warrant. Section
